Citation Nr: 1447559	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  09-47 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cheyenne, Wyoming


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for the amputation of both legs, claimed as a complication arising from a right ankle fusion surgery performed by VA on September 14, 2000 and postoperative care.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran had active service from October 1957 to April 1958, and he had periods of active duty training.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the RO in San Diego, California that denied the Veteran's claim for compensation benefits under 38 U.S.C.A. § 1151 for amputation of both legs.  Jurisdiction of this case is currently with the RO in Cheyenne, Wyoming.

In March 2011, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development.  The case was subsequently returned to the Board.

A videoconference hearing was held in May 2010 before a Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.  Thereafter, in April 2012, the Veteran was informed of the fact that the VLJ who previously heard his case was no longer employed by the Board, and he was offered the opportunity to testify at another hearing before the VLJ who will decide his case.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  However, he declined and requested that the Board consider the case on the evidence of record.


FINDINGS OF FACT

1.  On September 14, 2000, the Veteran underwent surgery on the right ankle at the Denver VA Medical Center (VAMC).  The operative report noted no complications.
 
2.  After the surgery, the leg was casted and the wounds initially healed, but later dehisced two months later in November 2000, and infection was first shown in late December 2000.  He thereafter had poor healing, chronic skin ulcers and infections of the lower extremities.

3.  He has additional disability - bilateral lower extremity amputations - as a result of that surgery at the Denver VAMC on September 14, 2000.

4.  Prior to undergoing the surgery at issue, he gave his informed consent to this procedure (in writing).  Pre-surgery progress notes also reflect that the risks of the procedure were discussed with him.  He testified that he signed an informed consent form prior to his ankle surgery.

5.  The evidence of record indicates his bilateral lower extremity amputations were not incurred as a result of VA failure to exercise the degree of care that would be expected of a reasonable health care provider; there also is no indication VA treatment was performed without his informed consent or that he sustained additional disability as a result of VA treatment due to an event that was not reasonably foreseeable.

CONCLUSION OF LAW

The criteria are not met for entitlement to compensation under 38 U.S.C.A. § 1151 for claimed residuals of the September 14, 2000 right ankle surgery and postoperative care.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2014); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran was advised in a January 2008 letter, prior to the initial July 2008 unfavorable rating decision. 

As the pleading party attacking the agency's decisions, he, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in timing or content and that the error is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or contention in this instance.

With regard to the duty to assist, the Veteran's VA and private treatment records have been obtained.  Moreover, the VA treatment records pertaining to the period in question, dated in September 2000 and afterward, have been obtained.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  A VA compensation examination was conducted in April 2011 and the VA examiner provided a medical opinion regarding the 38 U.S.C.A. § 1151 claim after a clinical examination and a review of the Veteran's reported history, his claims file, and his medical records, with an adequate supporting rationale.  Therefore, the Board concludes that the appellant was afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that the opinion received is thorough and well-explained such that further opinion or examination is not necessary in this case.

Records on file reflect that the Veteran has been in receipt of disability benefits from the Social Security Administration (SSA) since March 1999, with a disability onset date of September 1998.  Such records are not on file. The Board finds that there is no duty to obtain these records as they are not relevant to the issue on appeal.  In this regard, the Board observes that the Veteran's right ankle surgery was in September 2000, after he was already receiving SSA benefits.  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) stated that VA's duty to assist "is not boundless in its scope" and "not all medical records or all SSA disability records must be sought--only those that are relevant to the veteran's claim."  Golz, 590 F.3d at 1320-21.  Relevant records are those that relate to the injury for which the claimant is seeking benefits, and have a reasonable possibility of helping to substantiate the Veteran's claim.  Id. at 1321.  The evidence reflects that SSA benefits were not awarded on the basis of a leg amputation, and thus these records do not have a reasonable possibility of helping to substantiate the Veteran's current claim.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

The Board further finds that the AOJ has substantially complied with its March 2011  remand orders.  In this regard, the Board directed that additional private treatment records be obtained and that a VA examination and medical opinion be obtained.  Additional private medical records have been associated with the claims file, and a VA examination has been conducted.  The report of the VA examination provides the necessary evidence to adjudicate this appeal.  Therefore, the Board finds that no further development is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or Veteran Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that this was done at the May 2010 Board hearing.  Moreover, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the May 2010 Board hearing. 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Entitlement to Compensation under 38 U.S.C.A. § 1151

The Veteran seeks § 1151 compensation for additional disability (the amputation of both legs), claimed as due to right ankle surgery performed by VA on September 14, 2000, as well as the postoperative care.  See statements from the Veteran dated in December 2007, November 2008, and December 2009.  The Veteran essentially asserts that after the ankle surgery, he received negligent postoperative care of his wound, which resulted in chronic infections and ultimately his bilateral leg amputations.

A Veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2014).  See also 38 C.F.R. § 3.361(c), (d)(1), (d)(2) (2014). 

To determine whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination to the Veteran's condition after such care, treatment, or examination has stopped.  38 C.F.R. § 3.361(b).  VA considers each involved body part or system separately.  Id. 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  38 C.F.R. § 3.361(c)(1).  Merely showing that a Veteran received care, treatment, or examination, and that the Veteran has additional disability, does not establish cause. Id. 

Hospital care, medical or surgical treatment, or examination cannot cause the continuation or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d). To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's, informed consent.  38 C.F.R. § 3.361(d)(1).

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(1).  Minor deviations from the requirements of § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Id.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b), as in emergency situations. Id.  C.F.R. § 17.32(d) provides that the informed consent process must be appropriately documented in the health record, and a signed, generic consent form satisfies this documentation requirement.  See Halcomb v. Shinseki, 23 Vet. App. 234 (2009) (holding that the veteran did not establish lack of informed consent before eye surgery as the basis for entitlement to compensation benefits for loss of vision of the eye under 38 U.S.C.A. § 1151 based solely on failure of consent documents to list specific disclosed risks).  Halcomb held that the failure to specifically specify which risks were reasonably foreseeable results of a medical procedure, and instead providing simply a generic informed consent form, was not negligence per se.  Essentially, in Halcomb the veteran did not present any evidence, not even his own statement, that consent was not informed.

In McNair v. Shinseki, 25 Vet. App. 98 (2011), the United States Court of Appeals for Veterans Claims (Court) explained that the question left unaddressed in Halcomb is the evidentiary effect of a generic consent form when the scope of the advice provided to a patient-turned-claimant is contested by the claimant.  McNair, at 103. The McNair Court explained that the presumption of regularity does not apply to the provision of informed consent, emphasizing that it is the content of the advice and information provided to the patient in the face of a signed generic consent form that is contested. See id. at 104-105 . The Court asserted that when there is a dispute concerning what information a doctor provided to his patient, a factual issue is raised as to whether a generic consent form indicating the patient was advised of the risks of surgery is more probative than the claimant's statements that a specific risk of the surgery was not discussed.

Moreover, the Court found that because such a finding has its basis in fact, it is a determination to be made by the Board in the first instance, based on all of the evidence in the record.  Id. at 104.  The Court cautioned that this did not relieve the Board of its duty to make credibility determinations and otherwise weigh all of the evidence submitted, including lay evidence, and to adequately explain the reasons or bases for its assignment of weight and ultimate determinations.  Id. at 105 (citing Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (Board has duty to weigh and determine credibility of all evidence, and explain its findings in statement of reasons or bases)).  However, again, it is the Board's job to review this evidence in the first instance and make a determination.

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Medical evidence of record reflects that prior to the surgery in question, the Veteran had been diagnosed with gout, osteoarthritis, elevated cholesterol, and coronary artery disease.  A June 2000 VA orthopedic note reflects that the Veteran had severe right ankle pain associated with osteoarthritis.  A September 13, 2000 orthopedic history and physical reflects that the Veteran presented for a right tibiotalocalcaneal fusion.  It was noted that he had a history of distal fibula fracture in 1992, with chronic worsening ankle pain.  He retired two years ago, and received disability benefits from SSA.

On September 14, 2000, the Veteran underwent a fusion of the right ankle at the Denver VAMC.  The operative report of the right ankle surgery reflects that the Veteran underwent a takedown malunion, bone block distraction arthrodesis of the tibiotalar joint, and tibiocalcaneal fusion.  The postoperative diagnoses were valgus deformity and severe end-stage osteoarthritis of the tibiotalar, subtalar, talonavicular and calcaneocuboid joints with osteonecrosis of the posterior talar dome, and malunion of the medial and lateral malleolus.  The operative report noted that the indications for the procedure were a post-traumatic deformity in his right ankle, with over 15-20 years of this deformity and shortening, with progressive pain unresponsive to non-operative management.  The surgeon wrote, "We discussed the risks and benefits of the surgery, he expresses understanding of the risks and benefits and wished to proceed."  A September 14, 2000 brief operative note reflects that there were no complications during the surgery.  After the surgery, he was sent to the post anesthesia care unit awake, alert and in good condition. 

A September 16, 2000 discharge summary reflects that the Veteran had no complications from his right ankle surgery.  The surgeon noted that prior to the surgery, they discussed the risks and benefits of the procedure with the Veteran, who wished to proceed.  Postoperatively, he had tolerated the procedure well.  On September 17, 2000, the wound site had no redness or swelling.  

On September 25, 2000, the Veteran was seen for orthopedic follow-up.  On examination, the sutures were in place, there was no erythema or drainage, there was mild swelling, sensation was intact, toes were warm and pink, and there was slight skin maceration over the posterior heel incision.  The sutures were removed, and a cast was placed.  In mid-October 2000, the Veteran was without significant pain.  The cast was removed, and on examination, the incisions were without erythema, induration or discharge, and no skin breakdown.  A new cast was placed.  When he was seen on November 13, 2000, the physician assistant (P.A.) wrote "oop [out of plaster] exam today."  The P.A. noted that the wound had broken down and dehisced.  On November 20, 2000, the physician stated that the Veteran had been performing dressing changes to his right posterior heel since the prior week.  On examination, the right foot had necrotic wound edges, with a 3-centimeter distal dehiscence, no erythema, no fluctuance and no purulence.  The diagnostic assessment was right tibiocalcaneal arthrodesis with wound dehiscence.  It was noted that he would likely need surgical coverage.  He was told to continue with the dressing changes.  The next day, he was seen by a plastic surgery resident, who noted that after his cast removal at eight weeks he had a small dehiscence at the distal portion of the incision.  On examination, the wound had a mild dehiscence more at the distal aspect, with no exposed bone or tendon. Some superficial eschar was debrided.  He was instructed to begin using Carrington gel and to elevate his leg at all times.  One week later, the wound was clean, and some granulation tissue was noted.  There was no surrounding erythema, but there was still significant edema, and the Veteran was advised to keep his leg elevated more.  

In early December 2000, the wound was without significant improvement, but slightly less edema.  There was some granulation tissue, but still some fibrinous material at the wound base.  Debridement was done, and vacuum-assisted closure (VAC) of the wound was planned, and a skin graft.  A surgery history and physical dated the same day noted that the Veteran had a right ankle fusion on September 14, 2000, and later the area opened and was not healing well.  He was admitted to see if a VAC device could assist with healing.  A December 18, 2000 wound/skin care management note reflects that there was serosanguinous drainage, no odor, and there was edema.  On December 19, 2000, it was noted that he was treated at home conservatively with moist dressings and Carrasyn gel, but the wound was not improving, so he received wound VAC therapy, and the wound began to granulate, and he was transferred to Cheyenne.  On December 21, 2000, there was mild erythema around the wound edges, the dressing was clean with a minimal amount of yellow drainage at the wound edges, and a small amount of serosanguinous drainage in the wound VAC tube.  The diagnosis was status post fusion of right foot with delayed wound healing.  The wound appeared to be healing well, with no evidence of infection.  The Veteran was discharged to home the next day with wound VAC equipment.  Two days later, there was grey drainage, no odor, and 1+ pitting edema around the wound site.  The same findings were seen two days after that, and there was a foul odor.  On December 31, 2000, it was noted that the heel wound appeared infected, there was no granulation tissue, and he was admitted.  It was noted that the Veteran had failed wound VAC therapy at home, and the doctor advised that he should not go home until the wound was healed.

January 2001 treatment notes indicate that VAC had been discontinued because of infection.  The Veteran underwent a drainage of the ankle wound with removal of allograft.  He continued to have follow up VA treatment and procedures for infection.  

A September 2001 cardiac clinic note reflects that after the right ankle surgery in September 2000, he had an open wound in November, was admitted in December 2000 for wound care, and returned to Cheyenne on December 31, 2000 with a fetid-smelling wound, no granulation tissue, and erythema.  Antibiotics were prescribed, and wound cultures showed Group B streptococcus, Klebsiella, and pseudomonas.  He was scheduled for flap coverage, and on arrival, had exposed bone, erythema and drainage.  His antibiotic medications were changed.  A bone biopsy showed acute inflammation consistent with acute osteomyelitis.  The ankle hardware was removed in February 2001.  He later underwent debridement and flap placement.

A February 2002 VA orthopedic note reflects that the Veteran was status post right tibiotalar arthrodesis in September 2000 with a secondary pseudomonas infection leading to debridements, and flap.  He had been off all antibiotics for nine months.  On examination, there was no drainage, cellulitis, or tenderness.  Intermittent observation was indicated as osteomyelitis may be present.

The left hallux was injured in November 2003 when it was stubbed, and it was stubbed again in January 2004, after which an infection developed.  The Veteran continued to have VA follow up treatment, which included the amputation of toes.  Osteomyelitis was diagnosed in March 2004.

A January 2007 history and physical reflects that the Veteran had a long history of bilateral lower extremity ulcers, peripheral vascular disease, and severe peripheral neuropathy.  After an examination, the physician diagnosed severe lower extremity ulcerations, presumably secondary to peripheral neuropathy and peripheral vascular disease.  The physician stated that the worsening of his wounds raised the question of whether he had adequate blood flow and innervation to heal these chronic ulcers.  On orthopedic consult later that month, it was noted that ever since the ankle hardware was removed, he had been battling infections in the foot.  His medical team felt that he probably had a collagen vascular disorder.  The diagnostic impression was chronic non-healing ulcerations in a patient who is not diabetic, but appears to have systemic illness that precludes adequate healing.  The degree of vascular compromise is not known, but it appeared that he had some venous hypertension.

Private medical records dated in February 2007 from the Mayo Clinic reflect that the Veteran was diagnosed with chronic leg ulcers, chronic osteomyelitis, coronary artery disease, anemia, and hypertension, among others.  It was noted that the Veteran was investigated extensively for the cause of the chronic osteomyelitis and non-healing ulcers.  The doctors recommended below the knee amputation on the right leg and mid-transmetatarsal amputation on the left foot.

The Veteran's lower right leg was amputated below the knee in March 2007.  The Veteran's lower left leg was amputated above the knee in December 2007.

At his May 2010 Board hearing, the Veteran testified that prior to his 2000 surgery, he was informed of the procedure of the surgery, and what the surgery involved.  He stated that before the surgery, he signed a release stating that "things could happen, I could die or whatever....  And that it's the normal consent form."  He also said he was not advised of all of the potential outcomes of his ankle surgery.  The Veteran testified that when the incision on the right ankle was first found to have opened up when a cast was removed during VA treatment, he was given a pan of water and made to clean the wound himself.  He said that he was then sent home and told to return in a week.  He and his wife testified that a November 13, 2000 VA treatment note reflects that the treatment provider wrote "oops" in the note, which they believed suggested that a mistake was made.  They also asserted that some of the medical records from the Denver VAMC were conflicting as to whether or not there was an infection, and a doctor said his wound was healing on the same day that a nurse said it had a foul odor and a bad-looking discharge.  At the hearing, the Veteran essentially contended that his postoperative care was inadequate and resulted in chronic infections, and ultimately bilateral leg amputations.

A VA examination was conducted in April 2011.  The examiner stated that the claims file was reviewed, and summarized pertinent records.  He also noted that he met with the Veteran and reviewed his history.  He stated that before the September 2000 ankle surgery, the Veteran was diagnosed with degenerative joint disease of the right ankle, and a surgical fusion was planned to minimize the motion of the joint and thereby reduce the pain in that joint.  He stated that it is the standard of care for the surgeon to discuss the reason for the surgery, the expected outcome, the potential complications and the alternatives to this form of treatment, and that the common types of complications that could occur would include bleeding, infection and failure of the procedure.  

The examiner stated that as to the November 13, 2000 VA treatment record referenced by the Veteran and his spouse, in fact the clinic note stated "oop."  The examiner indicated that in the context of an orthopedic clinic note, this was an acronym for "out of plaster," meaning that his cast was removed.  He said that this was the correct interpretation of the acronym here, and it was a common orthopedic acronym.

The examiner noted that at that visit, the surgical wound had opened, but there was no documentation of how the wound was cleaned.  The examiner stated that it was unlikely that the medical staff at the clinic would have required a patient to clean this wound himself.  Dressings were ordered and he was to come back in one week.  He was seen a week later, and there was no erythema, fluctuance or purulence.  In other words, there were no signs of infection one week after the wound had been found to be open.  The dressing changes were to be continued.  In early December 2000, he was seen again and there was no significant improvement except that there was some decrease in the amount of edema.  As the wound did not appear to be improving, he was admitted to the Denver VAMC and the wound was treated with a wound VAC.  On December 19, 2000, he was transferred to the Cheyenne VAMC, and at that time, the wound care nurse noted that the wound was clean with no odor.  A note dated December 22, 2000 shows that there was mild erythema at the wound edges with a serosanguinous drainage.  On December 31, 2000, the Veteran was seen for a follow-up outpatient visit after he had been discharged home with the wound VAC.  At that visit, it was noted that there was no granulation tissue on the wound, there was erythema and an odor.  The examiner indicated that these findings were signs consistent with infection.  The wound was cultured, antibiotics were started, and he was admitted to the hospital.  In early January 2001, the lab reported that the wound cultures showed three bacteria, Pseudomonas Aeruginosa, Streptococcus and Klebsiella.  The infections from these organisms was treated with appropriate antibiotic medications for a prolonged period of time, but the infections never resolved and finally the only remaining treatment option was amputation of the limb.  The examiner indicated that prior to the amputation of the right lower extremity, the infection had spread hematologically (through the bloodstream) to the left lower extremity.  This spread resulted in infection and dead tissue in the toes of the left foot.  These toes were amputated.  Later the infection also appeared in the left knee with subsequent amputation of the left lower extremity above the knee.

The examiner stated that in summary, the Veteran had an ankle fusion which healed appropriately initially, but later he developed a surgical wound complication when the incision reopened approximately two months after his surgery.  This open wound was treated appropriately with the expectation that the wound would heal.  After the wound had remained open for approximately one month, it became infected.  Unfortunately the bacteria that caused the infection were types of bacteria that are very difficult to treat and eliminate.  The result was a persistent infection that never resolved such that the only treatment option was amputation of the extremities.  The examiner opined that based on his review of the available medical records, the documentation reflects appropriate care with no deviation from the standard of care.

On current examination, he had a right lower extremity knee amputation and a left above the knee amputation, with prostheses.  The examiner stated that it is at least as likely as not that the amputation was a reasonably foreseeable and unavoidable potential outcome, and that the risk of infection is a known potential complication of any surgical procedure.  As this is a risk with any invasive procedure, precautions to minimize this risk are routinely used.  There was nothing in the medical records that shows that there was any deviation from the standard of care.  

The VA examiner indicated that the surgical wound was noted to have opened approximately two months after the surgery had been performed.  This showed that the wound initially healed and then later the wound had opened.  After the wound had opened, the Veteran was seen on a regular basis to try to optimize his care and avoid a wound infection.  The record also shows that the wound did not show any signs of infection until the December 31, 2000 visit.  At that time the wound was cultured and antibiotics immediately started.  Unfortunately, the bacteria that were found to be causing this infection were organisms that are very difficult to eliminate, as they are often resistant to many antibiotics and they have the ability to mutate and form resistances to the antibiotics that are used to treat them.  The end result in this case is that the infection was never eliminated using antibiotics and it spread to other parts of the body, i.e. the other leg.  Removing the infected tissue, the legs, was the only reasonable alternative.

The evidence reflects that the Veteran has additional disability, namely, bilateral lower leg amputations, thus satisfying the threshold preliminary requirement of a § 1151 claim.  The VA examiner conceded this additional disability is traceable to the September 2000 surgery the Veteran had at the VAMC, so there is the required proof of actual causation.  The Board finds that the September 14, 2000 VA surgery caused additional disability.

Although additional disability from the surgery and postoperative medical treatment has been shown, the Veteran's claim nonetheless fails, however, because he has not also established there was carelessness, negligence, lack of proper skill, error in judgment or other instance of fault on VA's part in the provision of that surgery or even in the evaluation and treatment he received in the aftermath of it.  To this end, it must be shown either that VA failed to exercise the degree of care expected by a reasonable treatment provider or furnished the medical treatment at issue without his informed consent.  See 38 C.F.R. § 3.361(d)(1).  Merely having additional disability after the surgery and postoperative casting is not sufficient reason, alone, to grant his claim. 

And the Veteran has not established there was carelessness, negligence, lack of proper skill, error in judgment or other instance of fault on VA's part in the provision of that surgery and postoperative care.  To this end, it must be shown either that VA failed to exercise the degree of care expected by a reasonable treatment provider or furnished the medical treatment at issue without his informed consent.  See 38 C.F.R. § 3.361(d)(1).  This has not been demonstrated.

The April 2011 VA examiner discounted this notion of any perceived negligence or substandard care.  He concluded, instead, that based on his review of the available medical records, the documentation reflects appropriate care with no deviation from the standard of care.  He also noted repeatedly that the wound initially healed and then later the wound opened, and infection set in.  Since the April 2011 medical opinion was based on a review of the claims file and supported by sound rationale, it provides compelling evidence against the Veteran's claim.  In other words, the examining physician in April 2011 applied valid medical analysis to the significant facts of this case in reaching his ultimate conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran has not presented or identified any medical evidence refuting the VA examiner's unfavorable conclusions.  The Veteran is competent, even as a layman, to comment on things within the perception of his five senses, such as his symptoms since that surgery.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and 38 C.F.R. § 3.159(a)(2).  However, with respect to the Veteran's contentions that he developed infections that were caused by the surgery and postoperative care, the Board notes that these assertions are simply not verified by the contemporaneous medical records.  The ultimate probative value of his lay testimony is not determined in a vacuum or isolation, rather, in relation to the other relevant evidence in the file, including the pertinent medical evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board observes that, although lay persons are competent to provide opinions on some medical issues, as to the specific disability in this case, chronic infections, and the question of negligence during the postoperative care, fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, supra.  They are complex medical issues that require specialized training for a determination as to diagnosis and causation, and they are not susceptible of lay opinions on the question of negligence, carelessness, etc.  Therefore, the Veteran's and other lay statements cannot be accepted as competent evidence sufficient to establish entitlement to benefits pursuant to 38 U.S.C.A. § 1151. 

The Board therefore finds that the preponderance of the evidence is against the claims of entitlement to § 1151 compensation for claimed bilateral leg amputations due to VA right ankle surgery in September 2000 and postoperative care.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal must be denied.

ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the amputation of both legs, claimed as complications arising from a right ankle fusion surgery performed by VA on September 14, 2000 and postoperative care, is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


